Citation Nr: 0332166	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  01-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine, status post C6-7 
microdiskectomy, prior to December 20, 2000.

2.  Entitlement to an increased rating for degenerative 
changes of the cervical spine, status post C6-7 
microdiskectomy, evaluated as 20 percent disabling from 
December 20, 2000.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral arm 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1968 to November 
1971, and per his Department of Defense (DD) Form 214, from 
February 1972 until August 1990.  A report of verification of 
service received in September 2003 reflects the veteran 
retired from military service in October 1990.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The veteran's original claim for compensation benefits, 
received in September 1990, specifically noted "shoulder 
problems" as a disability for which service connection was 
sought.  Although service connection for a "shoulder 
condition" was listed as an issue in the rating decision 
dated December 7, 1990, the matter was not adjudicated 
therein, and the notice the RO issued to the veteran on 
December 14, 1990 did not reference adjudication of the 
issue.  In a statement dated and received in February 1999, 
the veteran's representative filed a request for service 
connection for a shoulder disability.  As there has been no 
prior final denial as to this claim, it is for consideration 
de novo.

The veteran's claim for an increased rating for the service-
connected spine disability was received in November 1999.  
The rating decision on appeal confirmed and continued a 10 
percent rating for the disability.  During the pendency of 
the appeal, a rating decision in August 2001 increased the 
rating to 20 percent, effective from December 20, 2000.  As 
such, the cervical spine rating issues are for consideration 
as phrased on the title page of this Remand.




REMAND

Subsequent to certification of appeal to the Board, new 
evidence has been associated with the claims file that 
pertains to the disabilities at issue.  The RO has not had 
the opportunity to readjudicate the issues on appeal with 
consideration of this additional evidence, and the veteran 
did not waive the RO's consideration of this evidence in the 
first instance.  Therefore, due process concerns require 
remanding the case.

While a report of VA examination of the cervical spine 
conducted in January 2003 notes the veteran's complaints of 
pain, worse with range of motion of the cervical spine, there 
is no clinical description of the degree of additional 
functional impairment due to pain, including on repeated use.

Additionally, on VA examination in January 2003, the examiner 
stated that there was no primary shoulder pathology, by 
history nor demonstrated by physical examination.  X-ray 
examination of the shoulders in January 2003 were negative 
for any abnormality.  It was clinically opined that the 
veteran's complaints of shoulder pain were secondary to the 
service-connected cervical spine disability.  However, on VA 
examination in June 2003, while physical examination revealed 
no abnormal finding relative to the shoulders, the 
impressions included fibromyalgia of the shoulder girdle and 
the opinion of the examiner that the fibromyalgia was a 
"direct result of events which arose while [the veteran] was 
in the Army."  The examiner indicated he did not think the 
pain in the shoulder girdle was in any way related to the 
neck, but rather, represented a separate entity.  The bases 
for the opinion, including identification of the causative 
"events" in service, were not provided.

On VA examinations of record, a post surgical scar of the 
neck has been noted.  The RO has not considered whether a 
separate rating is warranted for the surgical scar.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be afforded 
another VA examination of her cervical 
spine and upper extremities.  Regarding 
the cervical spine, the examiner should 
clearly state whether the veteran suffers 
additional limitation of function of the 
cervical spine as a result of pain, pain 
on repeated use, weakness, excess 
fatigability and incoordination.  
Regarding the veteran's bilateral arm 
complaints, the examiner should clearly 
state whether it is at least as likely as 
not that the veteran's upper extremity 
complaints are proximately due to, the 
result of, or part and parcel of, her 
service-connected cervical spine 
disability, or whether they are 
manifestations of a disability distinct 
and separate from the service-connected 
cervical spine disability, and whether 
any such distinct pathology is due to 
service or the service-connected cervical 
spine disability.  The examiner should 
explicitly note the diagnosis.  All 
opinions should be supported by clear 
rationale based upon the evidence of 
record.  The claims file must be reviewed 
in association with this request.

2.  Thereafter, the RO must readjudicate 
the issues on appeal, to include whether 
a separate disability rating is warranted 
for a surgical scar of the neck, and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.

If any benefit sought on appeal remains denied, the veteran 
and her representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




